Citation Nr: 1705097	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

This matter was previously before the Board in February 2015, at which time the present claim was reopened and remanded to the RO to obtain outstanding VA treatment records and provide an examination.  Review of the record shows that there has been substantial compliance with the remand directives, and thus, the Board will address the merits of the Veteran's claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current left shoulder disability is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Relevant Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).
To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

II.  Facts

Here, in multiple statements and during his November 2013 Board hearing, the Veteran asserted that although service treatment records (STRs) reflect that he sustained an injury to his right shoulder in service that eventually led to his discharge, he actually injured his left shoulder and the STR notations are incorrect.

The Veteran's upper extremities were evaluated as normal on his November 1969 entrance examination, but it was noted that he had a 1.5 inch scar on his left shoulder.  The STRs show treatment on December 5, 1969, for a possible fracture of the distal clavicle and a one-week-old fracture of the right clavicle was to be ruled out.  Throughout the remainder of December 1969, the Veteran sought treatment on several occasions for complaints referable only to his right clavicle and shoulder area.  The STRs indicate that the Veteran met with a medical board on January 20, 1970, and gave history of a right shoulder injury 2.5 months prior to enlistment.  Physical examination revealed prominence of the distal right clavicle along with evidence of tenderness, swelling, and pain.  X-rays of the right shoulder revealed acromioclavicular separation with soft tissue calcification.  Based on this, the medical board recommended discharge due to disability not incurred in or aggravated by service.  The Veteran was discharged effective February 4, 1970.

In January 1978, the Veteran filed a claim for service connection for a left shoulder injury sustained in December 1969.  The Veteran provided February 1978 and December 1978 letters from a Dr. J.L.L. who indicated that he examined the Veteran in January 1977 and January 1978 to determine the extent of "disability from an old weakness to his left shoulder beginning about seven years ago."  The doctor indicated that in September 1974, examination showed weakness and pain in the left shoulder in the area at the proximal attachment of the deltoid and of the triceps muscle, and there was also tenderness of the proximal joint of the radius.  Dr. J.L.L. explained the Veteran had restricted range of motion, loss of muscle, and weakness of the arm, and he estimated the disability of the Veteran's left arm "at between 40 and 60%."

In a February 1979 VA Form 1-9, which was filed after the RO denied the claim, the Veteran stated he "disagree[d] with all medical reports showing an injury to [his] right shoulder because there was no injury to [his] right shoulder."  He indicated that he believed that "all medical reports referring to [his] right shoulder were in error and actually should have referred to [his] left shoulder."   He indicated that he, in fact, injured his left shoulder prior to service and felt the disability he currently has in his left shoulder was "the result of an [in-service] aggravation" of his pre-service injury.

In May 1979, a VA examiner reported that left shoulder X-rays showed multiple periarticular calcifications around the dislocated glenohumeral joint.  Films showed dislocation and multiple soft tissue calcifications surrounding the shoulder joint.  Dislocation of the shoulder on the left was the impression noted.  Films of the right shoulder showed some small soft tissue calcifications just beneath the clavicle near its distal end, and the right shoulder otherwise appeared "essentially normal."

In February 1980, the Board considered the claim of service connection for a left shoulder disability and found that it did not have jurisdiction over a claim for service connection for a right shoulder disability since the Veteran had clearly claimed that he had never injured his right shoulder and had no disability for which he was seeking compensation.   Following a review of the evidence, specifically the STRs showing reference to and treatment for right shoulder concerns only and the record from Dr. J.L.L. that the Veteran initially sought treatment for a left shoulder condition in 1974, the Board determined that a left shoulder disorder was not manifested during the Veteran's period of active duty and was first clinically shown approximately four years after his separation from service.  Based on those factual findings, the Board denied the claim.

In March 2008, the Veteran sought to reopen his claim for service connection for a left shoulder disability and a claim for service connection for a right shoulder disability.  Both claims were denied in a July 2008 rating decision that the Veteran did not appeal and that decision became final.

In a January 2012 statement, the Veteran sought again to reopen his claim for a left shoulder disability.  The Veteran provided a March 2012 private treatment record that indicates that his present shoulder disability, which was identified as osteoarthrosis, stemmed from an injury when he was 17.  It was indicated that treatment included surgery, pain medication, and physical therapy in the past, and he denied a new injury.  The Veteran again related that he never had right shoulder symptoms until recently.  The doctor found no chronic problem with the right shoulder.  In April 2012, the RO continued the denial of service connection for a left shoulder disability finding that the March 2012 report did not link the current disability to military service or indicate that his condition was permanently worsened or aggravated by service.

In its February 2015 remand, the Board directed the RO to obtain a medical opinion regarding whether it is at least as likely as not that the left shoulder disability the Veteran has today is etiologically related to the treatment he had in service, i.e., does the medical evidence suggest that he did not, in fact, ever injure his right shoulder and that injury to the left shoulder was the reason he was separated from service after only three months.

Pursuant to the February 2015 remand directives, the Veteran was examined and a medical opinion was obtained in April 2015.  At that time, an examiner diagnosed the Veteran with acromioclavicular joint osteoarthritis.  After reporting that the Veteran injured his left shoulder when he was in service and began to have very severe pain that bothered him over several years, the examiner noted that the Veteran had very limited range of his left shoulder upon examination and he demonstrated normal range of motion in his right shoulder.  Further, the examiner noted the Veteran's report that he never had any problems with or sustained any injury to his right shoulder, and all medical reports referring to his right shoulder were in error and should refer to the left shoulder.  Again, based on the examination, the examiner noted that the Veteran's right shoulder had normal range of motion with normal function and his left shoulder has very limited range of motion with functional impairment.  The examiner opined that, based on the Veteran's current condition and examination, it is at least as likely as not that any currently diagnosed left shoulder disability originated during the Veteran's period of service from December 1969 to February 1970.

In May 2015, a VA physician provided an addendum opinion in which he noted that "it is very clear that only [the] right side is plausible from [December] 1969 progress notes" and "radiology clearly stat[ed] [a] right old clavicle issue [in] 1969."  Further, the physician noted that there are no left side symptoms or diagnoses in the STRs and it is not possible to state any evidence to the contrary; only the right shoulder was an issue during service.  In light of the foregoing and after review of the claims file, the physician opined that it is not medically possible that STRs were marked multiple times in error.  In addition, he opined that it is less likely than not that any current left shoulder issue is related to such a short period of service.  More specifically, he reported that there is no objective medical data to find that the Veteran's current left shoulder condition was caused or permanently aggravated by his period of active service.

III.  Analysis

Here, the Board finds that the Veteran's left shoulder condition was not "noted" upon his entrance into service within the meaning of 38 U.S.C.A. § 1111.  Although there was evidence of a 1.5 inch scar on the left shoulder on the entrance examination, the examination report indicates that his "upper extremities" were normal at that time.  Thus, the presumption of soundness attaches as to his current left shoulder disability, and the Board must now determine whether there is clear and unmistakable evidence that the Veteran's injury or disease existed before his enrollment into service and was not aggravated by such service.  38 U.S.C.A. § 1111.

Although the record includes clear and unmistakable evidence of a left shoulder injury that existed prior to his entrance into active service, there is no clear and unmistakable evidence that this injury or disease was not aggravated by the Veteran's period of service, which is required in order to rebut the presumption of soundness.  Id.  In so finding, the Board finds the Veteran's statements concerning his lack of symptoms upon entry and subsequent development of symptoms in service highly probative.  Thus, the Board finds that the presumption of soundness has not been rebutted and will now assess whether the Veteran meets the criteria for a grant of service connection.

To this point, the Board finds both the April 2015 and May 2015 opinions adequate because both clinicians considered the relevant history of the Veteran's claimed disability and provided analysis to support their opinions concerning the etiology of the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Thus, the competent evidence of record is in a state of relative equipoise regarding whether the Veteran's current left shoulder disability is etiologically related to his period of active service.
In light of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to support a grant of service connection.  Accordingly, the Board finds that service connection for a left shoulder disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


